Wells Fargo Bank, N.A. v Santos (2021 NY Slip Op 01441)





Wells Fargo Bank, N.A. v Santos


2021 NY Slip Op 01441


Decided on March 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2018-14162
 (Index No. 1199/12)

[*1]Wells Fargo Bank, N.A., etc., appellant,
vTasha Santos, etc., et al., respondents, et al., defendants.


Davidson Fink LLP, Rochester, NY (Richard N. Franco of counsel), for appellant. 
Pacheco & Lugo, PLLC., Brooklyn, NY (Carmen A. Pacheco and Betty Lugo of counsel), for respondents.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Mark I. Partnow, J.), dated September 20, 2018. The order, insofar as appealed from, directed a hearing to determine whether the defendants Tasha Santos, Felix R. Santos, Jr., and Thomas Santos were validly served with process.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from so much of the order as directed a hearing to determine the validity of service of process on the defendants Tasha Santos, Felix R. Santos, Jr., and Thomas Santos must be dismissed. The challenged portion of the order merely directs a judicial hearing to aid in the disposition of a motion and does not affect a substantial right. Therefore, it is not appealable as of right (see CPLR 5701[a][2][v]; Bank of N.Y. v Segui, 120 AD3d 1369, 1370; Youngquist v Youngquist, 44 AD3d 1034, 1035; Leonard v Bishop, 220 AD2d 723), and leave to appeal has not been granted.
The plaintiff's contention regarding its motion, inter alia, for leave to enter a default judgment against the defendants Tasha Santos, Felix R. Santos, Jr., and Thomas Santos and for an order of reference is not properly before us, as the motion remains pending and undecided (see Katz v Katz, 68 AD2d 536).
AUSTIN, J.P., HINDS-RADIX, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court